DETAILED ACTION

In response to Amendments/Arguments filed 11/30/2020.  Claims 1-20 are pending.  Claim 5 was amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “configured for use in a vehicle”.  It is unclear as to how the glazing is configured.  Examiner notes that the specification does not set forth any guidelines as to what the configuring would entail.  Clarification is requested.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blizard (US 3592726) in view of Toyama (JP 2001-206742) as evidenced by Cadogan et al. (Ullmann's Encyclopedia) and Dennison (US 2274672).
Blizard discloses a multilayer glazing for use as a windshield in vehicles.  Concerning the thickness of the glass sheets, Blizard discloses an automotive windshield comprising outer layer of glass having a thickness of 0.05 to 0.120 inches (or 1.27 mm to 3.048 mm when converted) and the inner layer of glass having a thickness from 0.05 to 0.08 inches (or 1.27 mm to 2.032 mm when converted) with an interlayer disposed between the inner and outer layers and the outer layer being thicker than the inner layer (abstract; col. 4, lines 1-57).  The total thickness of the glass sheets is from 2.54 mm to 5.08 mm. The thicknesses of the inner and outer layers are controlled such that the flexibility, weight, and strength requirements for the desired application are produced (col. 4, lines 1-57
Toyama discloses a multilayer intermediate film for disposing between glass plates.  Concerning claim 1, Toyama discloses the multilayer intermediate film is comprised of two different materials wherein the outer layers have different amounts of plasticizer in each layer wherein the polymeric materials for each layer are PVB (para. 0018-0060; abstract; FIG. 1).  Toyama also discloses that the sound insulation performance is influenced by the dynamic viscosity characteristic of the interlayer which is based upon the storage modulus and loss modulus ratio as well as the thickness of the interlayer (para. 0018 and 0043).  The thickness of the central layer can be 0.4 mm wherein the total thickness of the intermediate film is 0.3 to 1.6 mm (para. 0051, 0043).  
As evidenced by Cadogan, plasticizers incorporated into polymers increase flexibility and reduce rigidity or stiffness of the material (p. 599; Sections 1.1 and 1.2).  Given that Toyama discloses outer layers having less plasticizer than the inner layer and the inner layer has a thickness that meets the instant claim, the laminate as presented by Toyama would inherently possess the shear modulus values as presently claimed since the inner layer has more plasticizer and has a thickness greater than the outer layer.  Alternately, since it has been established that sound insulation performance of a glass laminate is influenced by the ratio of the storage modulus to loss modulus which is the resulting tan δ value(para. 0018) wherein the storage modulus is the stiffness of the material or layer, it would have been obvious to one of ordinary skill in the art adjust the ratio of plasticizer which affects the stiffness in each layer in order to produce the desired sound insulation performance and meet the acoustic limitations disclosed in claims 1, 2, and 12.  Examiner further notes that the loss factor is the tan δ value; as 
Concerning the limitation of the inner layer being less rigid than the two outer layers, Toyama discloses that the inner layer has a higher plasticizer content than the outer layers (para. 0049-0052).  As evidenced by Dennison, a higher plasticizer content results in a softer polyvinyl acetal resin and low plasticizer contents increase the stiffness (p. 2, 1st col., lines 54-64).  As such, the inner layer of Toyama would be less rigid than the outer layers because the inner layer contains more plasticizer than the outer layers.  Toyama further discloses that the thickness of the interlayer affects the sound insulation properties and the penetration resistance of the laminate (para. 0043). With respect to the term “standard PVB”, Examiner considers any disclosure of PVB to meet the limitation.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blizard (US 3592726) in view of Toyama (JP 2001-206742) as evidenced by Cadogan et al. (Ullmann's Encyclopedia) and Dennison (US 2274672) as applied to claim 1 above, and further in view of Bourcier et al. (US 20080268204).
The prior art discloses the above but is silent to a second acoustic layer.
Bourcier discloses a similar laminate that is used to provide acoustic dampening, wherein one embodiment includes at least one further acoustic or soft layer between the two stiff layers, resulting a reduction of sound dampening (para. 0042-0051).  As such, for sound dampening, one of ordinary skill in the art would have been motivated to add a further soft layer.

Response to Arguments
Applicant's arguments filed 11/30/2020 regarding the art rejections have been fully considered but they are not persuasive.  Applicant asserts hindsight as to the combination of the references.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  To that end, the Toyama reference discloses an interlayer film that has two outer layers each having a plasticizer content of 40 parts by weight and an inner layer therebetween having a plasticizer content of 60 parts by weight (see e.g. Working Example 1), wherein Cadogan teaches that the larger the amount of plasticizer in a material, the softer it gets.  This type of interlayer, which is claimed by the Applicant, was well known prior to the effective filing date of the instant application.  As support, it is noted that Applicant admits on p. 6, as well known prior to the effective filing date.  As such, the combination is not hindsight.
Applicant further asserts that Toyama teaches the inverse of what is claimed and points to paragraphs 0009, 0013, and 0017 in the reference.  Examiner respectfully disagrees and notes paragraph 0009 and 0013 are directed to the prior art defects that are being solved by Toyama.  Examiner further notes paragraph 0017 recites that the sound insulation is being see e.g. Working Example 1).  While it is agreed that the degree of polymerization for the outer layers are different from the inner layer, there is no indication that this would necessarily correlate to the outer layers being softer than the inner layer.  Applicant has provided no technical basis in showing the inverse of what is claimed because the Applicant did not show any comparative data or show how the degree of polymerization would directly result in the asserted layer structure.  Given the above with evidence from Cadogan, the Examiner has shifted the burden to Applicant to show the structure as claimed and Applicant has not sufficiently provided technical basis or a showing to show the prior art as not meeting the claims.
Applicant asserts that the instant interlayer has a decrease in plasticizer rate in the central layer is decreased, in order to increase the stiffness as recited.  Examiner respectfully disagrees and notes that the instant claims do not recite any plasticizer amount or degree of acetalization that can be used to produce the claimed properties.  Furthermore, the specification is silent to “plasticizer rate” and there is no disclosure of the “rate” being less in the central layer than the outer layers.  As such, Applicant is arguing limitations that would be considered new matter.  The specification merely states that the content and nature of the plasticizer and the degree of acetalization can be adjusted in a known manner.  This is interpreted to mean that one of ordinary skill in the art would have been able to produce the claimed invention.  As previously stated by the Examiner, there are no specific materials with .

Applicant's arguments filed 11/30/2020 regarding the 35 USC 112, 2nd paragraph rejection have been fully considered but they are not persuasive.  Applicant asserts that a layman is aware as to the shape of a windshield.  The term “configured to” would also be considered to be interpreted under 112, 6th paragraph alternatively, wherein the instant application is silent to what “configured to” means.  Examiner suggests amending the limitation to read “A vehicle comprising the glazing of claim 1” or “A vehicle windshield comprising the glazing of claim 1”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783